Citation Nr: 1137599	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-38 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that onset during his military service.  

Review of the claims file shows that the only service treatment records therein are the Veteran's entrance and separation examinations. There is also a VA discharge summary from May 1992, while the Veteran was still in service, as he was apparently transferred to a VA facility for psychiatric treatment while he was in service.  Diagnoses were dysthymic disorder and avoidant personality disorder.  There was some indication that these disorders may have pre-existed the Veteran's service insofar as the discharge summary referenced a long history of a depressed mood since the Veteran's early teens.  The 1992 VA treatment record indicates that the Veteran was being treated by a Navy provider prior to being admitted to the VA hospital.  However, no records of this treatment are in the claims file.  Similarly, while the Veteran's DD-214 indicates that he was discharged under the regulations pertaining to personality disorders, there are no personnel records showing the process through which this discharge took place, which could include in service evaluations of the Veteran.  Complete service treatment records and service personnel records should be obtained and associated with the claims file.

The Veteran contends that he was first hospitalized after service in 1994.  There are no records from this alleged hospitalization in the claims file.  The earliest treatment records are from 1996, showing diagnoses of dysthymic disorder and then bipolar I disorder.  VA treatment records date back to March 2001, but the March 2001 record indicates that the Veteran was an already established patient, suggesting that earlier treatment records may exist.  These records should be obtained. 

Furthermore, the Veteran's treatment records indicate that he is receiving Social Security Administration (SSA) disability benefits for his psychiatric disorder.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).

Finally, insofar as the 1992 VA discharge summary indicates that the Veteran was diagnosed with a mood disorder, dysthymia, while he was still in service, and is currently diagnosed with a mood disorder, bipolar I disorder, a VA medical opinion is necessary to determine the relationship, if any, between the dysthymic disorder diagnosed in service and the Veteran's current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain a complete copy of the Veteran's service treatment records.  If these records cannot be obtained, the claims file should document all of the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

2.  The RO/AMC should obtain a copy of the Veteran's entire personnel file, specifically including any documents related to his discharge.  If these documents cannot be obtained, the claims file should document all of the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

3.  The RO/AMC should contact the Veteran and request that he identify the facility that treated him for his psychiatric disorder in 1994.  Based on the response of the Veteran, these records should be obtained.  If these documents cannot be obtained, the claims file should document all of the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

4.  The RO/AMC should obtain the Veteran's VA treatment records for the period prior to March 2001.  If these documents cannot be obtained, the claims file should document all of the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

5.  The RO/AMC should obtain a copy of the Veteran's SSA disability records.  If these documents cannot be obtained, the claims file should document all of the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.

6.  After the above development is completed, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  The examiner must review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current psychiatric disorder is related to the dysthymic disorder that was diagnosed during the Veteran's service.  The examiner should explain whether the Veteran's current psychiatric disorder is a progression of the dysthymic disorder that was diagnosed during the Veteran's service or whether these two diagnoses represented different interpretations of the same symptoms.  The examiner should also provide an opinion as to whether the Veteran's psychiatric disorder clearly and unmistakably (obviously and manifestly) preexisted his entry into military service, and if so, whether it was aggravated (permanently made worse) by the Veteran's service.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide a response to one or more of the above questions without resort to undue speculation, then he or she should explain why this is the case.

7. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


